UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2372


JERRY A. HURST,

                  Plaintiff - Appellant,

             v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; MARTY A.
HARBIN, in his individual and representative capacity; DAVID
L. JONES, in his individual and representative capacity;
MARSHALL MAJOR, in his individual and representative
capacity;   JOHN   D.  MCGAVIN,   in   his  individual   and
representative capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:08-cv-02907-WMN)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL and DUNCAN, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

            Jerry A. Hurst appeals from the district court’s order

dismissing his complaint against State Farm Mutual Automobile

Insurance Company and its agents as barred by res judicata.              We

have     reviewed   the   record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Hurst v. State Farm Mut. Auto. Ins. Co., No. 1:08-cv-

02907-WMN (D. Md. Nov 19, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    2